DETAILED ACTION
Response to Amendment
In the amendment dated 9/27/22, the following has occurred: Claims 1 and 4 have been amended.
Claims 1-20 are pending.  Claims 1, 3-8, 10, 12, and 16 are being examined in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 9/27/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 103
Claims 1 and  3-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020170027387 (KR’387) in view of Montierth et al., US 20050003737 (hereinafter, Montierth).
As to Claim 1:
	KR’387 discloses a battery cell manufacturing apparatus for enhancing the wetting of an electrolyte to an electrode assembly in a battery cell (Abstract), the apparatus comprising: 
	a battery cell tray configured to house at least one preliminary battery cell (110, 210, 310; see Fig. 1-3); and 
an excitation unit contacting one side of the battery cell tray to apply ultrasonic vibration to the at least one preliminary battery cell when the at least one preliminary battery cell is housed in the battery cell tray (see “20 kHz to 100 kHz”, page 3).
However KR’387 does not teach a step of using mega sonic vibration (500-3000 kHz as defined in the specification).
In the same field of endeavor, Montierth also discloses a vibration plate for wetting a battery (Abstract, [0029, 0177, 0191, 0293, 0563-0564], Fig. 1-5A) similar to that of KR’387.  Montierth further disclose that the vibration used can be between 700-1800 kHz [0167].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the megasonic vibration range such as that of Montierth to the vibration range of KR’387 as to include frequency of above 500 kHz as to further improve the electrolyte wetting of the battery.
As to Claim 3:
	KR’387 discloses the battery cell tray has a closed lower part (110, 210, 310; see Fig. 1-3), and 
	wherein the excitation unit is fixed opposite to the closed lower part to apply megasonic vibration to the battery cell tray such that the megasonic vibration is transmitted to the at least one preliminary battery cell (110, 210, 310; see Fig. 1-3).
As to Claim 4:
	KR’387 discloses the ultrasonic vibration, but KR’387 does not teach a megasonic vibration of between 500-3000 khz.
In the same field of endeavor, Montierth also discloses a vibration plate for wetting a battery (Abstract, [0029, 0177, 0191, 0293, 0563-0564], Fig. 1-5A) similar to that of KR’387.  Montierth further disclose that the vibration used can be between 700-1800 kHz [0167].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the megasonic vibration range such as that of Montierth to the vibration range of KR’387 as to include frequency of above 500 kHz as to further improve the electrolyte wetting of the battery.
As to Claim 5:
	KR’387 discloses a liquid medium in the battery cell tray (see “liquid medium 140”, Page 3), and wherein the at least one preliminary battery cell is immersed in the liquid medium in a state of being when the at least one battery cell is housed in the battery cell tray (110, 210, 310; see Fig. 1-3).
As to Claim 6:
	KR’387 discloses the liquid medium is water (see Claim 12).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR1020170027387 (KR’387) in view of Montierth et al., US 20050003737 (hereinafter, Montierth), as applied to Claim 5 above, and further in view of CN 106099158 (hereinafter, CN’158).
	KR’387 discloses the liquid medium for vibration purpose, but it does not indicate the temperature of the liquid medium.
	In the same field of endeavor, CN’158 also discloses a liquid medium for ultrasonic application purpose for battery (Page 2) similar to that of KR’387.  CN’158 further discloses that the 
 is 10 degrees Celsius to 65 degrees Celsius (e.g., 20 degrees Celsius can be used as shown in some examples) can be used for the purpose of ultrasonic application (Page 2-3).  
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a range of 20-65°C (specifically, 20°C) as taught by CN’158 into the application of KR’387 as CN’158 teaches that the taught range can be used for the purpose of ultrasonic application (Page 2-3).  
Claims 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020170027387 (KR’387) in view of Montierth et al., US 20050003737 (hereinafter, Montierth), as applied to Claims 1 and 5 above, and further in view of Nulman, US 20180301743.
	KR’387 discloses the apparatus above having a vibration unit but does not disclose a temperature control unit (Claims 8, 10, 16)) and is also temperature adjustable (Claim 10).
	In the same field of endeavor, Nulman also teaches a method of applying ultrasonic vibration to the battery by immersing the battery in a reservoir ([0026], Fig. 5) similar to KR’387.  Nulman further discloses that the battery can be heated as to heat the dry gas within the battery to between 40°C to 150°C via the case 12 [0020, 0021].  Then the battery can also receive vibration by keeping the case in the media 30 [0026].  Note that the container 32 can house both the vibration aspect and the heater 12 aspect (Fig. 5).

    PNG
    media_image1.png
    841
    773
    media_image1.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heated as arranged by KR’387 adjacent to the vibration of KR’387 as to fit the device into a compact system and further able to control the temperature of the reservoir to be around room temperature. 
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020170027387 (KR’387) in view of Montierth et al., US 20050003737 (hereinafter, Montierth), as applied to Claim 5 above, and further in view of Min et al., US 20130244095 (hereinafter, Min).
	KR’387 discloses the battery cell tray as shown, but does not disclose a vacuum applying unit.
	In the same field of endeavor, Min also discloses a battery apparatus 200b having a vibration 260 (Fig. 10) similar to that of KR’387.  Min further discloses that the system can further include a vacuum system on the top edge of the battery as to apply a vacuum pressure and  remove excess electrolyte as well as gas generated during activation [0052].
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a vacuum system on the top side of the battery as taught by Min to the battery system of KR’387 as to enhance the quality of the battery cell [0053].

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10, 12, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/3/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723